MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                         888 GRAND CONCOURSE, SUITE 1H
                                                         BRONX, NEW YORK 10451
                                                         (718) 293-4900 • FAX (718) 618-0140
                                                         www.klugerlawfirm.com

                                                         June 7, 2021


By ECF
Hon. J. Paul Oetken
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                 Re:     United States v. Felix Rodriguez
                         21 Cr. 361 (JPO)

Dear Judge Oetken,

        I represent Felix Rodriguez in this matter. Bail in this case was set by Magistrate Judge
Debra C. Freeman at Mr. Rodriguez’s initial appearance held on March 31, 2021. Among other
things, the agreed upon conditions of release included a $100,000 PRB to be signed by three
financially responsible individuals (FRP'S), travel limited to the SDNY/EDNY and home
detention with electronic monitoring.

       The defense writes now, with the consent of AUSA Rebecca Dell, to modify the
conditions of release by requiring that the PRB be signed by two FRP’s, rather than three.1

        Thank you.

                                                         Respectfully Submitted,

                                                         /s/ Matthew J. Kluger
                                                         Matthew J. Kluger, Esq.

                                                                        Granted.
cc:     AUSA’s Rebecca Dell and Jun Xiang                               So ordered.
        Pretrial Services Officer Josh Rothman (email)                   June 7, 2021




1 The two required FRP’s have already signed the bond.
